Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149168-9                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DIANE NASH, Personal Representative of the                                                              David F. Viviano,
  ESTATE OF CHANCE AARON NASH,                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149168
                                                                    COA: 309403
                                                                    Ottawa CC: 10-002119-NO
  DUNCAN PARK COMMISSION,
           Defendant-Appellant.

  _________________________________________/
  DIANE NASH, Personal Representative of the
  ESTATE OF CHANCE AARON NASH,
            Plaintiff-Appellee,
  v                                                                 SC: 149169
                                                                    COA: 314017
                                                                    Ottawa CC: 12-002801-NO
  DUNCAN PARK TRUST, and EDWARD
  LYSTRA, RODNEY GRISWOLD, and JERRY
  SCOTT, Individually and as Trustees of the
  DUNCAN PARK TRUST,
              Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 20, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the Duncan Park Commission constitutes “a district or authority authorized by
  law or formed by 1 or more political subdivisions; or an agency, department, court,
  board, or council of a political subdivision.” MCL 691.1401(e).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2014
         t1021
                                                                               Clerk